NUMBER 13-20-00500-CR

                   COURT OF APPEALS

            THIRTEENTH DISTRICT OF TEXAS

              CORPUS CHRISTI – EDINBURG


JOE ERNEST ROBINSON,                                  Appellant,


                               v.

THE STATE OF TEXAS,                                   Appellee.


             On appeal from the 24th District Court
                  of Jackson County, Texas.
                          NUMBER 13-20-00526-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


                       On Petition for Writ of Mandamus.


                        MEMORANDUM OPINION
             Before Justices Benavides, Longoria, and Tijerina
               Memorandum Opinion by Justice Benavides

      Joe Ernest Robinson, proceeding pro se, attempted to perfect an appeal from trial

court cause number 19-1-10288 in the 24th District Court of Jackson County, Texas. We

docketed his appeal in appellate cause number 13-20-00500-CR. Robinson subsequently

filed a petition for writ of mandamus regarding that same trial court case which we

docketed in our cause number 13-20-00526-CR. The appeal and the petition for writ of

mandamus concern the same issues, and accordingly, we address both in this single

opinion in the interests of judicial efficiency. We dismiss the appeal in cause number 13-

20-00500-CR for lack of jurisdiction and we deny the petition for writ of mandamus in

cause number 13-20-00526-CR.



                                            2
                                      I. BACKGROUND

       On November 2, 2020, Robinson filed a pro se notice of appeal. Robinson stated

that he sought to appeal “his nunc pro tunc motion” regarding a deadly weapon finding.

According to the judgment entered in this case, Robinson was convicted of the first-

degree felony offense of engaging in organized criminal activity, to wit, the manufacture

or delivery of a controlled substance in penalty group one. See TEX. HEALTH & SAFETY

CODE ANN. § 481.134(c). The judgment reflects that Robinson entered a plea bargain with

the State and received an enhanced sentence of forty years of confinement in the Texas

Department of Criminal Justice. The judgment does not include a deadly weapon finding.

The trial court imposed Robinson’s sentence on March 7, 2019.

       On November 18, 2020, the Clerk of this Court notified Robinson that, based upon

our review of the documents before the Court, there was no final, appealable order. We

requested Robinson to correct this defect, if possible, and notified him that the appeal

would be subject to dismissal if the defect was not corrected. See TEX. R. APP. P. 37.1.

On December 2, 2020, Robinson responded to the Court’s directive by filing a petition for

writ of mandamus contending that the trial court abused its discretion by failing to (1) grant

his nunc pro tunc motion, and (2) “order the [Texas Department of Criminal Justice] to

drop the aggravated deadly weapon finding since there is no deadly weapon finding . . . .”

The petition for writ of mandamus arises from the same trial court cause number, and

appellant designated it with the cause number for his appeal.

                        II. ROBINSON’S APPEAL IN 13-20-00500-CV

       Generally, a state appellate court only has jurisdiction to consider an appeal by a

criminal defendant where there has been a final judgment of conviction. Workman v.




                                              3
State, 343 S.W.2d 446, 447 (1961); Skillern v. State, 355 S.W.3d 262, 266 (Tex. App.—

Houston [1st Dist.] 2011, pet. ref’d); Saliba v. State, 45 S.W.3d 329, 329 (Tex. App.—

Dallas 2001, no pet.); McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth

1996, no pet.). Exceptions to this general rule include: (1) certain appeals while on

deferred adjudication community supervision, Kirk v. State, 942 S.W.2d 624, 625 (Tex.

Crim. App. 1997); (2) appeals from the denial of a motion to reduce bond, TEX. R. APP. P.

31.1; McKown, 915 S.W.2d at 161; and (3) certain appeals from the denial of habeas

corpus relief, Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—Dallas 1998, no pet.);

McKown, 915 S.W.2d at 161. See generally Saliba, 45 S.W.3d at 329; Bridle v. State, 16
S.W.3d 906, 908 n.1 (Tex. App.—Fort Worth 2000, no pet.).

       Here, Robinson seeks “to appeal his nunc pro tunc motion.” However, the

documents before the Court fail to indicate a ruling on Robinson’s motion or include any

appealable order. See Workman, 343 S.W.2d at 447; Skillern, 355 S.W.3d at 266; Saliba,
45 S.W.3d at 329; McKown, 915 S.W.2d at 161.

       Further, to the extent that Robinson may be seeking to appeal his final judgment

of conviction, his appeal was untimely. A timely notice of appeal is necessary to invoke

this Court’s jurisdiction. Smith v. State, 559 S.W.3d 527, 531 (Tex. Crim. App. 2018);

Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012); Olivo v. State, 918 S.W.2d
519, 522 (Tex. Crim. App. 1996). In a criminal case, a defendant’s notice of appeal is due

within thirty days after the day sentence is imposed in open court, or ninety days after the

sentence is imposed in open court if the defendant timely files a motion for new trial. See

TEX. R. APP. P. 26.2(a)(1),(2); Smith, 559 S.W.3d at 531. While a court of appeals may

extend the time to file the notice of appeal, both the notice of appeal and the motion for




                                             4
extension of time must be filed within fifteen days after the deadline for filing the notice of

appeal. See id. R. 26.3. In the absence of a timely filed notice of appeal, a court of appeals

does not have jurisdiction to address the merits of the appeal in a criminal case and can

take no action other than to dismiss the appeal for want of jurisdiction. Castillo, 369
S.W.3d at 198; Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Ex parte

Matthews, 452 S.W.3d 8, 11 (Tex. App.—San Antonio 2014, no pet.).

       The trial court imposed sentence on March 7, 2019, and Robinson filed his pro se

notice of appeal more than a year later on November 2, 2020, thus rendering any appeal

from the judgment of conviction as untimely. See TEX. R. APP. P. 26.2(a)(1),(2); Smith,
559 S.W.3d at 531; Castillo, 369 S.W.3d at 198; Olivo, 918 S.W.2d at 522.

       The Court, having examined and fully considered the notice of appeal, the

judgment, and the applicable law, is of the opinion that we lack jurisdiction over the

appeal. Appellant has not provided us with an appealable order and any appeal from the

judgment is untimely. Accordingly, we dismiss the appeal for lack of jurisdiction.

          III. ROBINSON’S PETITION FOR WRIT OF MANDAMUS IN 13-20-00526-CR

       By petition for writ of mandamus, Robinson contends that he has exhausted his

appellate remedies and complains generally that his appeal should not be dismissed

based on the trial court’s erroneous action or failure to act. See TEX. R. APP. P. 44.4

(providing that a court of appeals must not affirm or reverse a judgment or dismiss an

appeal if the trial court’s erroneous action or refusal to act prevents the proper

presentation of the case to the appellate court and the trial court can correct its action or

failure to act). Robinson contends that the trial court had a ministerial duty to grant

Robinson’s nunc pro tunc motion.




                                              5
       To be entitled to mandamus relief, the relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a purely ministerial act not involving a discretionary or judicial decision. In re Harris,

491 S.W.3d 332, 334 (Tex. Crim. App. 2016) (orig. proceeding); In re McCann, 422
S.W.3d 701, 704 (Tex. Crim. App. 2013) (orig. proceeding). If the relator fails to meet both

requirements, then the petition for writ of mandamus should be denied. State ex rel.

Young v. Sixth Jud. Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.

App. 2007). It is the relator’s burden to properly request and show entitlement to

mandamus relief. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.]

1992, orig. proceeding) (“Even a pro se applicant for a writ of mandamus must show

himself entitled to the extraordinary relief he seeks.”). In addition to other requirements,

the relator must include a statement of facts supported by citations to “competent

evidence included in the appendix or record” and must also provide “a clear and concise

argument for the contentions made, with appropriate citations to authorities and to the

appendix or record.” See generally TEX. R. APP. P. 52.3.

       In a case such as this one, a relator has the burden to provide the court of appeals

with a record showing a motion was properly filed, the trial court was made aware of the

motion, and the motion has not been ruled on by the trial court for an unreasonable period

of time. See In re Mendoza, 131 S.W.3d 167, 167–68 (Tex. App.—San Antonio 2004,

orig. proceeding). Here, Robinson provided this Court with a file-stamped copy of his pro

se motion, but did not provide a copy of the trial court’s docket or any proof indicating the

trial court is aware of the pro se motion, or a record establishing that the pro se motion

has awaited disposition for an unreasonable time. Because Robinson did not provide this




                                             6
court with a sufficient record, he has not shown himself entitled to mandamus relief.

Accordingly, we deny the petition for writ of mandamus and all relief sought therein. See

In re Harris, 491 S.W.3d at 334; In re McCann, 422 S.W.3d at 704.

                                    IV. CONCLUSION

      Because there is no appealable order and any appeal from the final judgment is

untimely, we dismiss the appeal in cause number 13-20-00500-CR for lack of jurisdiction.

Because Robinson has failed to meet his burden to obtain mandamus relief, we deny the

petition for writ of mandamus in cause number 13-20-00526-CR.




                                                             GINA M. BENAVIDES
                                                             Justice
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
7th day of December, 2020.




                                           7